Case 1:18-cv-00681-RJL Document 109-8 Filed 01/13/20 Page 1 of 2




                 EXHIBIT 7
1/13/2020                                     Gmail - Rich109-8
                     Case 1:18-cv-00681-RJL Document       v. Butowsky -- Production
                                                                     Filed   01/13/20 Page 2 of 2


                                                                                        Eden Quainton <equainton@gmail.com>



  Rich v. Butowsky -- Production
  Eden Quainton <equainton@gmail.com>                                                        Mon, Dec 23, 2019 at 6:12 PM
  To: Joshua Riley <jriley@bsfllp.com>
  Cc: "Gottlieb, Michael" <MGottlieb@willkie.com>, Meryl Governski <mgovernski@bsfllp.com>, "Hall, Samuel
  (SHall@willkie.com)" <SHall@willkie.com>

    Josh,

    I am writing to provide an update on where things stand with Mr. Butowsky's production. OnLine Security was
    substantially delayed because of the snail's pace at which State Farm makes funding decisions. OnLine Security was
    further delayed by technical problems in getting access to Mr. Butowsky's gmail account and only just finished upload and
    running the 61 search terms against the gmail account. Here is where we are:

    1. Primary gmail account. In running your 61 search terms against the entire contents of Mr. Butowsky's primary gmail
    account, a total of 6,452 documents were flagged by the search terms. These 6,452 documents represent at total of
    29,920 pages. I am attaching a printout of an overview of the production to this email.

    I have started going through these documents, but it is a very cumbersome process. A great many documents have
    nothing to do with the Rich lawsuit (for example, financial documents for clients using a client's dropbox came up as hits,
    as did anyone with the name Matt). There are responsive documents but it takes approximately an hour to go through
    100 documents. We are looking at approximately 60 hours of review work, before getting into the preparation of the
    privilege log and discussion with the client. I had considered asking you to provide new search terms (which is an option
    given the volume of hits, but it may be easiest at this point to power through what I have). It is possible the review rate
    will increase, as I have had to learn a new software program for the production of documents.

    2. Other email accounts. Mr. Butowsky has several other email accounts. Edwardbutowsky@gmail.com was
    discontinued before the lawsuit began. Butowsky32@gmail.com has only a handful of documents. Mr. Butowsky has
    reviewed these and assures me there is nothing relevant. This account is rarely used. I will confirm Mr. Butowsky's
    representation to me. Mr. Butowsky has also used an aol account, googie18@aol.com and an icloud account, ebutowsky
    @icloud.com, but these account also have almost no documents. I will review these to confirm. Mr. Butowsky also has
    an ilinc@gmail.com account that is used solely for the purpose of podcasts on financial matters for clients. Finally, Mr.
    Butowsky's professional emails are captured on the smarsh email system, but these emails are strictly professional and
    the smarsh system is used strictly for financial advisory compliance purposes.

    3. Cell phone and computer. Because of the delay in obtaining funding approval, OnLine security was not able to take
    physical possession of Mr. Butowsky's devices over Thanksgiving as hoped for. At this point, we have decided that an
    OnLine security representative will travel to Texas and perform the collection on site at Mr. Butowsky's office. I am
    currently working on organizing this. When the collection is complete, we will run the same search terms against the
    documents retrieved from the physical devices to complete the production.

    I am available at your convenience to discuss this further.

    Regards,

    Eden P. Quainton
    Quainton Law, PLLC
    1001 Avenue of the Americas, 11th Floor
    New York, NY 10018
    Tel: 212.813.8389
    Fax: 212.813.8390
    Cell: 202.360.6296
    www.quaintonlaw.com

            GoldFynch screenshot.pdf
            269K



https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-a%3Ar8052176009541055011&simpl=msg-a%3Ar8052176009…   1/1
